DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Czamara 2011/0307102.
Regarding claim 1, Czamara discloses a prefabricating and stacking combined data center (Abstract), wherein the data center is formed of block structures in a multi-dimensional stacking manner (Fig 1); the block structures are arranged from up to down (Figs 1-3) to be a fire protection layer (136), an air return layer (114), a bridge architecture wiring layer (par 0071, Fig 9), a top-cabinet wiring layer (106), a cabinet device layer (102), and an air supply layer (104/120), which are independent from each other (all layers considered structurally ‘independent’ from each other – Figs 1-3).
claim 2, Czamara discloses the prefabricating and stacking combined data center of claim 1, further comprising a power supply module (126), a cooling module (138), and a fire protection system (FM-200); wherein the power supply module is connected to the bridge architecture wiring layer, the top-cabinet wiring layer, and a device of the cabinet device layer respectively (par 0034); the cooling module is in communication with the air return layer and the air supply layer (par 0043); and the fire protection system is connected to the fire protection layer (par 0052).
Regarding claim 3, Czamara discloses the prefabricating and stacking combined data center of claim 1, wherein the block structures are assembled with each other on-site (par 0080).
Regarding claim 4, Czamara discloses the prefabricating and stacking combined data center of claim 1, wherein each block structure is spliced up, down, left, or right in the multi-dimensional stacking manner (as depicted Fig 8).
Regarding claim 5, Czamara discloses The prefabricating and stacking combined data center of claim 1, wherein heights of the cabinet device layer, the top-cabinet wiring layer, the bridge architecture wiring layer, and the fire protection layer are constant (see Figs 2, 3).
claim 6, Czamara discloses the prefabricating and stacking combined data center of claim 5, wherein the block structures are prefabricated and spliced by a factory (par 0080).
Regarding claim 7, Czamara discloses an assembling method for a prefabricating and stacking combined data center of claim 5, comprising: step 1: processing and prefabricating block structures by a factory, and placing the block structures on a foundation; step 2: fixedly connecting the block structures to the foundation by cast-in-place; and step 3: performing multi-dimensional stacking, installing devices, and completing establishment of a data center (see par 0019, Figs 1-10).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.